           Case 2:20-cv-00588-RFB-NJK Document 25 Filed 01/15/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   LEONARDO R. COIZEAU,
                                                             Case No.: 2:20-cv-00588-RFB-NJK
12           Plaintiff(s),
                                                                           ORDER
13   v.
                                                                       [Docket No. 24]
14   STEADFAST INSURANCE COMPANY,
15           Defendant(s).
16          Pending before the Court is a stipulation to reopen and extend deadlines by four months.
17 Docket No. 24. That stipulation was filed two months after the close of discovery, a month after
18 the dispositive motion deadline, and the day before the deadline to file a joint proposed pretrial
19 order. See Docket No. 21. The stipulation explains that the parties plan to engage in a mediation
20 on February 23, 2021, and that discovery remains to be completed in the event that the mediation
21 is unsuccessful. See Docket No. 24 at 2. The stipulation asserts that the discovery was not
22 completed previously because Defendant’s counsel left employment with his firm in the twilight
23 of the discovery period and was then replaced by new counsel. See id.
24          The stipulation provides good cause to extend the unexpired deadline to file a joint
25 proposed pretrial order in light of the upcoming mediation. Accordingly, this aspect of the
26 stipulation will be granted and the deadline to file the joint proposed pretrial order will be extended
27 to March 25, 2021.
28

                                                      1
           Case 2:20-cv-00588-RFB-NJK Document 25 Filed 01/15/21 Page 2 of 2




 1         To reopen and extend the discovery cutoff,1 the parties must show that good cause exists
 2 (which requires a showing that the discovery remaining could not have been completed by the
 3 deadline as previously set despite the reasonable diligence of the parties) and must also show
 4 excusable neglect pertaining to the failure to seek relief before the deadline’s expiration. See, e.g.,
 5 Local Rule 26-3. The stipulation does not provide a robust showing on either of these fronts and
 6 it is not clear that the standards can be satisfied in this case. Moreover, the stipulation makes clear
 7 that this discovery will only be sought in the event that the mediation is unsuccessful. See Docket
 8 No. 24 at 2. Accordingly, this aspect of the stipulation will be denied without prejudice to seeking
 9 relief in the event the mediation is unsuccessful.
10         Accordingly, the stipulation is GRANTED in part and DENIED without prejudice in part.
11 The deadline to file the joint proposed pretrial order is EXTENDED to March 25, 2021, but the
12 subject deadlines otherwise remain unchanged at this juncture.
13         IT IS SO ORDERED.
14         Dated: January 15, 2021
15                                                                ______________________________
                                                                  Nancy J. Koppe
16                                                                United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
          1
            The stipulation includes no discussion specific to reopening and extending the dispositive
28 motion deadline.

                                                      2
